Citation Nr: 0906093	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for strained left knee.

2. Entitlement to an initial disability rating in excess of 
10 percent for lumbar and thoracic strain.

3. Entitlement to an initial compensable disability rating 
for costochondritis of the left sternal border.

4. Entitlement to service connection for pes planus.

5. Entitlement to service connection for bilateral hallux 
valgus.

6. Entitlement to service connection for asthma.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty in the Army Reserves from April 
2000 to December 2000 with subsequent service in the Army 
Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at an RO hearing in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303(a) (2008). Under the law, active service 
includes (1) active duty, (2) any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and (3) any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training. 38 C.F.R. § 3.6(a). In other words, service 
connection is available for injuries and/or diseases incurred 
during active duty or active duty for training but (except 
for the exceptions listed in this paragraph) only for 
injuries, and not diseases, sustained on inactive duty for 
training. Brooks v. Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive 
duty for training is generally duty (other than full-time 
duty) prescribed for Reserves or duty performed by a member 
of the National Guard of any state (other than full- time 
duty). 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Annual 
training is an example of active duty for training while 
weekend drills are inactive duty. Presumptive periods do not 
apply to active duty for training or inactive duty for 
training. Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The 2005 application for benefits filed by the Veteran 
reflects that the Veteran was still in the Army Reserves at 
the time of filing. The only confirmed period of active duty 
for training for the Veteran is from April to December 2000. 
The Veteran was in the Army Reserves subsequent to December 
2000, but the record contains no official documentation of 
any subsequent periods of active duty for training or 
inactive duty for training. As the criteria for VA benefits 
is different depending on whether the claimed injury or 
disease was incurred during a period of active duty for 
training as opposed to inactive duty for training, 
appropriate documentation must be requested from the Reserve 
Personnel Command and the Veteran's Reserve Unit in order to 
determine the nature of the Veteran's service subsequent to 
being released from Active Duty for Training status in 
December 2000. Moreover, the Veteran's complete service 
treatment records for all of her time in the Army Reserves up 
to present time must be obtained to properly evaluate the 
current severity of her service-connected disabilities, 
especially since the Veteran alleges additional injury to her 
service-connected knee in 2006 during "drill", but there is 
no record of this injury in the claims file.



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request from the 
Reserve Personnel Command, the Veteran's 
Reserve Unit, and any other appropriate 
entity, the Veteran's complete personnel 
and medical records for her entire time 
in the Army Reserve, particularly those 
records from December 2000 to present 
time. Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. Once the available documents have been 
received, the RO/AMC must document all of 
the Veteran's periods of Active Duty for 
Training and Inactive Duty for Training 
from December 2000 to present time.

3. After completing the above, the RO/AMC 
should arrange for the Veteran to undergo 
a VA examination. The claims file must be 
made available for review and the 
examiner must note in the examination 
report that the claims file was reviewed. 
The examiner should ascertain the 
severity of the Veteran's service-
connected disabilities of the left knee, 
lumbar and thoracic spine, and the left 
sternal border (costochondritis). All 
findings responsive to the rating 
criteria should be noted, including any 
limitation to range of motion of the 
affected joints.

4. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues.

The AMC/RO must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination is ordered and the examination report does 
not contain sufficient detail, the AMC/RO must take any 
appropriate action by return of the report to the examiner 
for corrective action. See 38 C.F.R. § 4.2.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




